                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    THOMAS BAILEY,                                     CASE NO. 18-cv-06926-YGR
                                   7                    Plaintiff,
                                                                                           ORDER GRANTING IN PART AND DENYING
                                   8              vs.                                      IN PART MOTION TO DISMISS

                                   9    RITE AID CORPORATION,                              Re: Dkt. Nos. 25, 57
                                  10                    Defendant.

                                  11

                                  12          Plaintiff Thomas Bailey brings this putative class action against defendant Rite Aid
Northern District of California
 United States District Court




                                  13   Corporation (“Rite Aid”) asserting eight causes of action arising out of defendant’s sale and

                                  14   marketing of its over-the-counter rapid release acetaminophen gelcaps.1 (See First Amended

                                  15   Complaint Dkt. No. 15 (“FAC”).) Now before the Court is defendant’s motion to dismiss

                                  16   plaintiff’s FAC for failure to state a claim under Rule 12(b)(6).2 (Dkt. No. 25 (“MTD”).) Having

                                  17
                                              1
                                  18           The FAC includes violations of: (1) Cal. Bus. & Prof. Code § 17500 – False Advertising
                                       Law (“FAL”); (2) Cal. Bus. & Prof. Code § 17200 – Unfair Competition Law (“UCL”); (3) Cal.
                                  19   Civ. Code § 1761 – Consumer Legal Remedies Act (“CLRA”); (4) Cal. Civ. Code § 17900 et seq.
                                       – Song-Beverly Consumer Warranty Act (“Song-Beverly”); and claims for (5) Beach of Implied
                                  20
                                       Warranty of Merchantability under Uniform Commercial Code (“UCC”) § 2-314; (6) Breach of
                                  21   Express Warranty under UCC § 2-313; (7) Unjust Enrichment; and (8) Declaratory Relief.
                                              2
                                  22             In support of its motion to dismiss, Rite Aid requests that the Court take judicial notice
                                       of eight documents. (Dkt. Nos. 26 (“RJN”).) Specifically, Rite Aid asks that the Court take
                                  23   judicial notice of five documents published by the Food and Drug Administration (“FDA”), a
                                       pharmaceutical study by Kaury Kucera, and two documents published by the United States
                                  24
                                       Pharmacopeial Convention (“USPC”). (RJN.) Each of the FDA and USPC documents were
                                  25   published by the FDA and are publicly available on the agencies’ websites, and plaintiff refers to
                                       the Kucera study in his complaint. (See FAC ¶¶ 11, 22, 24, 43, 64, 67.) Accordingly, the Court
                                  26   GRANTS Rite Aid’s unopposed request for judicial notice. See Lee v. City of L.A., 250 F.3d 668,
                                       688-89 (9th Cir. 2001) (noting “a court may take judicial notice of matters of public record” and
                                  27   documents whose “authenticity . . . is not contested” and upon which a plaintiff’s complaint relies)
                                       (internal quotation marks omitted) (alterations in original); see also U.S., ex rel. Modglin v. DJO
                                  28
                                       Global Inc., 114 F.Supp.3d 993, 1008 (C.D. Cal. 2015) (“[C]ourts can take judicial notice of
                                   1   carefully considered the pleadings and the papers submitted, as well as arguments by counsel

                                   2   during the hearing on May 28, 2019, and for the reasons set forth more fully below, the Court

                                   3   hereby GRANTS IN PART and DENIES IN PART defendant’s motion to dismiss.3

                                   4          I.      BACKGROUND

                                   5          Plaintiff alleges as follows:

                                   6          In response to Johnson & Johnson’s 2005 release of Tylenol Extra Strength Rapid Release

                                   7   Gels and 2008 release of Tylenol PM Rapid Release Gels, both of which were launched with the

                                   8   promise that the gelcaps were “specially designed” “with holes to allow [for] the release of

                                   9   powerful medicine even faster than before,” defendant Rite Aid released its own version of these

                                  10   medications called “Rite Aid Acetaminophen Rapid Release Gelcaps” and “Rite Aid

                                  11   Acetaminophen PM Rapid Release Gelcaps,” (collectively, “Rite Aid RR Gelcaps”). (FAC ¶¶ 4-

                                  12   6.)
Northern District of California
 United States District Court




                                  13          Since their release, Rite Aid has marketed these medications as comparable to Tylenol

                                  14   Extra Strength Rapid Release Gels even though, they do not contain the unique laser drilled holes

                                  15   of Tylenol Extra Strength Rapid Release Gels. (Id. ¶ 8.) The Rite Aid version are nonetheless

                                  16   labeled and advertised as a “rapid release” product. (Id.) Additionally, the term “rapid release”

                                  17   does not actually mean that the drug works faster than non-rapid release products. (Id. ¶ 9.) Rite

                                  18   Aid has known, or should have known, that non-rapid release acetaminophen products can be

                                  19   equally effective in the same, if not faster, time period than its Rite Aid rapid release products.

                                  20   (Id. ¶ 10.) A recent study demonstrates that Ride Aid RR Gelcaps dissolve slower than Rite Aid

                                  21   non-rapid release products. (Id. ¶ 11.) Yet, Rite Aid charges a premium for the Rite Aid RR

                                  22   Gelcaps. (Id. ¶¶ 12, 45, 48, 50.)

                                  23          Plaintiff purchased a bottle of Rite Aid Acetaminophen Rapid Release Gelcaps, 100 count,

                                  24   in mid-2018 at a Rite Aid store in Alameda County, California for a price more than the brand’s

                                  25
                                       ‘[p]ublic records and government documents available from reliable sources on the Internet,’ such
                                  26
                                       as website run by governmental agencies.”).
                                  27          3
                                               The Court GRANTS defendant’s motion for leave to file a response to plaintiff’s
                                  28   supplemental authority in support of his opposition to defendant’s motion to dismiss. (Dkt. No.
                                       57.)
                                                                                        2
                                   1   cheaper non-rapid release acetaminophen products in the same count. (Id. ¶ 73.) He purchased

                                   2   the Rite Aid RR Gelcaps “over other Rite Aid brand and other acetaminophen products solely

                                   3   because they were labeled as rapid release and he was seeking ‘faster’ relief.” (Id. ¶ 76.) Rite

                                   4   Aid’s marketing, labeling and advertising, misled plaintiff to believe that the Rite Aid RR Gelcaps

                                   5   he purchased would provide faster relief than other, cheaper Rite Aid acetaminophen products.

                                   6   (Id. ¶ 77.) Had plaintiff known that the Rite Aid RR Gelcaps did not act any faster than

                                   7   traditional, cheaper Rite Aid products, he would not have been willing to pay the premium that he

                                   8   paid for the Rite Aid RR Gelcaps. (Id. ¶ 78.) Instead, “he would have purchased a cheaper, just as

                                   9   effective and just as fast acting acetaminophen product.” (Id.) “The cost of the [Rite Aid RR

                                  10   Gelcaps] exceeded the value of the product and [p]laintiff Bailey did not receive the benefit of the

                                  11   bargain.” (Id. ¶ 79.)

                                  12          II.     LEGAL STANDARD
Northern District of California
 United States District Court




                                  13          Federal Rule of Civil Procedure 8(a) requires a plaintiff to plead each claim with sufficient

                                  14   specificity to “give the defendant fair notice of what the . . . claim is and the ground upon which it

                                  15   rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal quotation marks omitted).

                                  16   The factual allegations in the complaint “must be enough to raise a right to relief above the

                                  17   speculative level” such that the claim “is plausible on its face.” Id. at 556–57. Moreover, a

                                  18   plaintiff suing multiple defendants “must allege the basis of his claim against each defendant to

                                  19   satisfy Federal Rule of Civil Procedure 8(a)(2) . . . .” Gauvin v. Trombatore, 682 F. Supp. 1067,

                                  20   1071 (N.D. Cal. 1988). “Specific identification of the parties to the activities alleged by the

                                  21   plaintiff[] is required . . . to enable [a] defendant to plead intelligently.” Herrejon v. Ocwen Loan

                                  22   Servicing, LLC, 980 F. Supp. 2d 1186, 1196 (E.D. Cal. 2013) (internal quotation marks omitted).

                                  23          A complaint that falls short of the Rule 8(a) standard may be dismissed if it fails to state a

                                  24   claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). “Dismissal under Rule 12(b)(6)

                                  25   is appropriate only where the complaint lacks a cognizable legal theory or sufficient facts to

                                  26   support a cognizable legal theory.” Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097,

                                  27   1104 (9th Cir. 2008). For purposes of ruling on a Rule 12(b)(6) motion, the Court “accept[s]

                                  28   factual allegations in the complaint as true and construe[s] the pleadings in the light most
                                                                                         3
                                   1   favorable to a nonmoving party.” Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025,

                                   2   1031 (9th Cir. 2008).

                                   3          The Court, however, need not accept as true allegations contradicted by judicially

                                   4   noticeable facts, see Shwarz v. United States, 234 F.3d 428, 435 (9th Cir. 2000), and it “may look

                                   5   beyond the plaintiff’s complaint to matters of public record” without converting the Rule 12(b)(6)

                                   6   motion to a motion for summary judgment, Shaw v. Hahn, 56 F.3d 1128, 1129 n.1 (9th Cir. 1995).

                                   7   Nor must the Court “assume the truth of legal conclusions merely because they are cast in the

                                   8   form of factual allegations.” Fayer v. Vaughn, 649 F.3d 1061, 1064 (9th Cir. 2011) (per curiam)

                                   9   (internal quotation marks omitted). Mere “conclusory allegations of law and unwarranted

                                  10   inferences are insufficient to defeat a motion to dismiss.” Adams v. Johnson, 355 F.3d 1179, 1183

                                  11   (9th Cir. 2004).

                                  12          If a court determines that a complaint should be dismissed, it should give leave to amend
Northern District of California
 United States District Court




                                  13   unless “the pleading could not possibly be cured by the allegation of other facts.” Cook, Perkiss &

                                  14   Liehe, Inc. v. N. Cal. Collection Serv. Inc., 911 F.2d 242, 247 (9th Cir. 1990). In making this

                                  15   determination, a court must bear in mind “the underlying purpose of Rule 15 to facilitate decisions

                                  16   on the merits, rather than on the pleadings or technicalities.” Lopez v. Smith, 203 F.3d 1122, 1127

                                  17   (9th Cir. 2000) (en banc) (alterations and internal quotation marks omitted).

                                  18          III.    ANALYSIS

                                  19          Defendant’s MTD attacks the FAC on five bases. First, defendant contends that plaintiff’s

                                  20   claims are preempted by Section 379r of the Food and Drug Administration Modernization Act of

                                  21   1996 (“FDAMA”). (MTD at 2 (citing 21 U.S.C. § 379r).) Second, and in the alternative,

                                  22   defendant asserts that the FAC should be dismissed under the doctrine of primary jurisdiction. (Id.

                                  23   at 3 n.1.) Next, defendant argues that the UCL, FAL, and CLRA claims fail under Rules 12(b)(6)

                                  24   and 9(b) as well as for failure to allege a duty to disclose with respect to the UCL claim and

                                  25   application of California’s safe harbor doctrine. (Id. at 3.) Fourth, defendant contends that

                                  26   plaintiff’s Song-Beverly Act and UCC claims fail to allege breach of any warranty. Finally, the

                                  27   motion seeks dismissal of the unjust enrichment and declaratory and injunctive relief claims as

                                  28   “derivative and duplicative of his other claims and similarly flawed . . . .” (Id. at 4.) The Court
                                                                                         4
                                   1   addresses each argument in turn.

                                   2          A.      Preemption
                                   3          Under the Supremacy Clause of Article VI of the Constitution, “state law that conflicts

                                   4   with federal law is without effect.” Cipollone v. Liggett Group, Inc., 505 U.S. 504, 516 (1992).

                                   5   Federal preemption of state law, however, “will not lie unless it is the clear and manifest purpose

                                   6   of Congress.” CSX Transp., Inc. v. Easterwood, 507 U.S. 658, 664 (1993) (internal citation

                                   7   omitted). If a federal statue contains an express preemption clause, the plain wording of the clause

                                   8   necessarily contains the best evidence of Congress’ preemptive intent. Id.

                                   9          The Natural Uniformity Nonprescription Drugs provision of the Food, Drug, and Cosmetic

                                  10   Act (“FDCA”), 21 U.S.C. § 379r, includes an express preemption provision, which the provides:
                                              [N]o State or political subdivision of a State may establish or continue in effect any
                                  11          requirement –
                                  12          (1) that relates to the regulation of a drug that is not subject to the requirements of
Northern District of California




                                              Section 353(b)(1) or 353(f)(1)(A) of this Title4[, in other words, a non-prescription,
 United States District Court




                                  13          over-the-counter (“OTC”), drug]; and
                                              (2) that is different from or in addition to, or that is otherwise not identical with, a
                                  14          requirement under [the FDCA] . . . .
                                  15   21 U.S.C. § 379r(a).5 As a threshold issue, the Court considers whether the claims here concern
                                  16   requirements established by a “State or political subdivision of the state.” Id.
                                  17   The Supreme Court has found, in the context of several different statutory preemption clauses, that
                                  18   third party claims under state law and common law may in fact constitute state “requirement[s]”
                                  19   subject to express preemption. Cipollone, 505 U.S. at 521; Medtronic v. Lohr, 518 U.S. 470, 503-
                                  20   505 (1996) (preemptive clause in FDCA relating to medical devices) (O’Connor, J., joined by
                                  21   Rehnquist, C.J., Scalia, J., and Thomas, J.) (Breyer, J., concurring in part and concurring in
                                  22   judgment) (forming a majority of Justices that construed the term “requirement” to include actions
                                  23   for negligence and strict liability). Accordingly, the Court finds that plaintiff’s claims constitute
                                  24
                                              4
                                  25            Section 353(b)(1) addresses prescription drugs that require professional medical
                                       supervision, and Section 353(f) covers veterinary prescription drugs. See 21 U.S.C. §§ 353(b)(1),
                                  26   353(f).
                                              5
                                  27             The parties do not dispute that acetaminophen is an OTC drug, and therefore, whether
                                       the relevant drug is subject to the requirements of Sections 353(b)(1) or 353(f)(1)(A) is not at
                                  28   issue. (Dkt. No. 31 (“Opp.”) at 4.)

                                                                                          5
                                   1   “requirements” within the meaning of Section 379r(a). See Riegel v. Medtronic, 552 U.S. 312,

                                   2   324-26 (2008) (holding that plaintiff’s state law claims for strict product liability, implied

                                   3   warranty, and negligent design, testing, inspection, distribution, labeling, marketing and sale of a

                                   4   Class III medical device were preempted by Section 360k(a) of the FDCA and noting that

                                   5   “excluding common-law duties form the scope of [preemption] would make little sense”).

                                   6          Here, plaintiff’s claims rely on the contention that defendant misrepresented the

                                   7   effectiveness, in terms of speed of relief, of their OTC acetaminophen products. (See FAC.)

                                   8   Plaintiff does not allege that defendant fails to comply with an FDA regulation as it currently

                                   9   exists, so none of their claims are parallel enforcement claims, as suggested in Riegel, 552 U.S. at

                                  10   333 n.1 (Stevens, J., concurring in part and concurring in judgment), would still be allowed. (See

                                  11   FAC.) Therefore, the question is whether plaintiff’s claims seek relief that lies outside the scope

                                  12   of the relevant federal requirements. Plaintiff does not dispute the standard nor does he contend
Northern District of California
 United States District Court




                                  13   that his claims lie within the scope of the relevant federal requirements. Rather, plaintiff claims

                                  14   that the FDA has not regulated “rapid release” OTC acetaminophen, thus no relevant federal

                                  15   requirements are at issue.

                                  16          Defendant disagrees, asserting that extensive federal regulatory scheme governs the

                                  17   marketing and sale of OTC drugs. See FDCA §§ 502(a), 352(a) (prohibits the misbranding of

                                  18   drugs); 21 C.F.R. § 201.66 (governing OTC labeling). Defendant argues that plaintiff’s claims are

                                  19   preempted by (1) a tentative final monograph issued by the FDA in 1988 (the “1988 TFM”); and

                                  20   (2) two FDA guidance documents, namely one regarding Dissolution Testing and Acceptance

                                  21   Criteria for Immediate-Release Solid Oral Dosage Form Drug Products Containing High

                                  22   Solubility Drug Substances, Guidance for Industry, U.S. Dept. of Health and Human Services

                                  23   Food and Drug Administration (Aug. 2018) (the “Dissolution Testing Guidance”) and another

                                  24   regarding the Waiver of In Vivo Bioavilability and Bioequivalence Studies for Immediate-Release

                                  25   Solid Oral Dosage Forms Based on a Biopharmaceutics Classification System, Guidance for

                                  26   Industry (December 2017) (the “In Vivo Immediate-Release Guidance”) (collectively, “FDA

                                  27   Guidance”). (MTD at 11-14.) The Court addresses both guidance documents.

                                  28          First, with respect to the 1998 TFM, defendant concedes that the FDA has not issued a
                                                                                          6
                                   1   final monograph for OTC acetaminophen products but asserts that “a tentative final monograph

                                   2   such as the 1988 TFM has the force and effect of a final monograph.” (MTD at 11-12.) The

                                   3   Court agrees that the 1998 TFM has such force and effect. The FDA regulations state that when

                                   4   an OTC drug monograph “has not been finalized and finalization is not imminent . . . the agency

                                   5   may publish a notice of enforcement policy that allows marketing to begin pending the completion

                                   6   of the final monograph . . . .” 21 C.F.R. § 330.14(h). Additionally, the FDA has treated the 1988

                                   7   TFM as an enforceable legal requirement. See U.S. Food and Drug Administration, OTC Warning

                                   8   Letters. For example, the FDA has issued a warning letter to a manufacturer concerning

                                   9   acetaminophen tablets and threatened enforcement action based on the manufacturer’s failure to

                                  10   include the required warning on the product label. Warning Letter FLA-07-02, Direct Dispensing,

                                  11   Inc., 11/02/06. Therein, the FDA relied on the 1988 TFM for authority to take such action. Id.

                                  12   On this basis, the Court finds that the 1998 TFM constitutes federal regulation.
Northern District of California
 United States District Court




                                  13          Defendant asserts that the 1998 TFM “requires the testing proceeds for acetaminophen . . .

                                  14   tablets to meet the dissolution standard as contained in the USP” document titled “Fourth Interim

                                  15   Revision Announcement, Dissolution” that was last revised in November of 2016 (“USP

                                  16   Document”). MTD at 12 (citing Fourth Interim Revision Announcement <7/11> Dissolution, U.S.

                                  17   Pharmacopeia (last revised Nov. 21, 2016), available at

                                  18   http://www.usp.org/sites/default/files/usp/document/harmonization/gen-

                                  19   method/q01_pf_ira_33_4_2007.pdf) (“USP Announcement”)); see also 53 F.R. 46204-01, 1988

                                  20   WL 275236 (F.R.), Proposed Rules, Department of Health and Human Services for 21 C.F.R.

                                  21   Parts 310, 343, and 369, “Internal Analgesic, Antipyretic, and Antirheumatic Drug Products for

                                  22   Over-the-Counter Human Use; Tentative Final Monograph (dated Nov. 16, 1988) (the “1998

                                  23   TFM”) (proposing to revise § 343.90 Dissolution Testing to include a subpart (a) stating

                                  24   “Acetaminophen and aspirin tablets. Acetaminophen and aspirin tablets must meet the dissolution

                                  25   standard for acetaminophen and aspirin tablets as contained in U.S.P. XXI at page 14.”)

                                  26          Defendant describes the dissolution testing information in the USP Document as providing

                                  27   “specifications for the testing apparatus, how the testing procedure should be done, and accepted

                                  28   release times for immediate, extended, and delayed release products.” (MTD at 14 (emphasis
                                                                                        7
                                   1   supplied).) Defendant also asserts that because its products meet this standard for immediate

                                   2   release acetaminophen tablets, outlined in the USP document and referenced in the 1998 TFM,

                                   3   plaintiff’s claims would “require something more” than the FDA regulatory scheme for OTC

                                   4   drugs and are therefore preempted. (Id.)

                                   5          As a preliminary matter, defendant has not met its burden to establish the relationship

                                   6   between the 1998 TFM and the testing procedures and standards in the USP document and,

                                   7   therefore, has not met its burden to establish preemption. See Perez v. Kroger Co., No. 17-cv-

                                   8   02448-ODW (AGR), 2017 WL 3601998, at *7 (C.D. Cal. Aug. 18, 2017) (noting that preemption

                                   9   is an affirmative defense and so it is the defendant’s burden to establish that it applies). Moreover,

                                  10   both the 1998 TFM and the USP document as incorporated therein are silent as to dissolution

                                  11   standards for rapid release acetaminophen. (See 1998 TFM; USP Announcement.) Other FDA

                                  12   publications, including those provided by defendant, suggest that “immediate” and “rapid” are not
Northern District of California
 United States District Court




                                  13   synonymous and that drugs with “rapid” dissolution are a subset of those categorized as

                                  14   “immediate” release. (See, e.g., RJN, Ex. B at 3 (explaining that “some IR [immediate-release]

                                  15   solid oral dosage forms are categorized as having rapid or very rapid dissolution”).) On this basis,

                                  16   the Court finds the 1998 TFM does not preempt plaintiff’s claims.

                                  17          Second, the FDA Guidance provides that in order for oral drug products with a high

                                  18   solubility to be considered “immediate release,” the dissolution rate must be 80% in 30 minutes.

                                  19   See Dissolution Testing Guidance at 2. Elsewhere, it defines an acetaminophen tablet as being

                                  20   “rapidly dissolving” when a mean of 85% or more of the drug substance dissolves within 30

                                  21   minutes. See In Vivo Immediate-Release Guidance at 3. Defendant represents, and plaintiff does

                                  22   not contest, that the tablets at issue in this litigation comply with this standard – testing averages

                                  23   of 80% dissolution within just over nine minutes. (MTD at 14; Opp. at 7-10.)

                                  24          Plaintiff counters that this FDA Guidance is covered with disclosures warning that the

                                  25   document is non-binding. (See, e.g., RJN, Ex. A (containing header on every page that document

                                  26   “Contains Nonbinding Recommendations” and noting at the beginning of the document “does not

                                  27   establish any rights for any person and is not binding on FDA or the public”).) The Court agrees

                                  28   and finds that the FDA Guidance does not constitute a requirement under the FDCA within the
                                                                                          8
                                   1   meaning of the Section 379r(a).6 Accordingly, the Court finds that plaintiff’s claims are not

                                   2   preempted by any federal regulation and DENIES defendant’s motion on that basis.

                                   3          B.      Primary Jurisdiction
                                   4          Defendant’s primary jurisdiction argument essentially reiterates its defendant’s preemption

                                   5   argument, that is, because the FDA has an “extensive regulatory scheme” regarding the labeling of

                                   6   OTC drugs, the Court should dismiss the FAC and “defer to the FDA to clarify or determine any

                                   7   such ambiguity in the regulations and to take any enforcement action FDA believes appropriate[.]”

                                   8   (MTD at 17.) As an initial matter, defendant’s argument does not provide any authority for a

                                   9   court dismissing a complaint under the doctrine of primary jurisdiction where express preemption

                                  10   did not already exist. (See id. (citing Gisvold v. Merk & Co., Inc., 62 F.Supp.3d 1198 (S.D. Cal.

                                  11   2014) (holding that plaintiff’s claims were expressly preempted by the FDCA and subject to the

                                  12   primary jurisdiction doctrine).) In Gisvold, the court relied on the fact that the issue presented by
Northern District of California
 United States District Court




                                  13   the claims, the efficacy of sunscreen products with SPF values above 50, had been pending before

                                  14   the FDA since 2011, when the FDA issued a proposed rule seeking comment. Here, the 1988

                                  15   TFM was issued over thirty years ago and the defendant itself has argued that FDA has treated the

                                  16   1988 TFM as final rulemaking, suggesting that there is nothing currently “pending” before the

                                  17   FDA on this matter. Accordingly, the Court finds that primary jurisdiction does not apply and

                                  18   DENIES defendant’s motion on that basis.

                                  19          C.      Plaintiff’s Consumer Protection Claims
                                  20          Defendant presents a number of arguments regarding plaintiff’s consumer protection

                                  21   claims. The Court addresses each, in turn.

                                  22          First, defendant argues that plaintiff’s FAL, UCL, and CLRA claims, “are all premised on

                                  23   the allegation that Rite Aid falsely and misleadingly labeled the Rite Aid Products as ‘Rapid

                                  24   Release’” and therefore should be dismissed because plaintiff failed to state a claim that plausibly

                                  25   entitles him to any relief and also fails to comply with Rule 9(b)’s particularity pleading standard

                                  26
                                              6
                                  27             The opinion upon which defendant relies for the proposition that the Ninth Circuit has
                                       interpreted similar FDA guidance to preempt state law, Degelmann v. Advanced Medical Optics,
                                  28   Inc., 659 F.3d 835 (9th Cir. 2011), has been vacated pursuant to Fed. R. App. P. 52(b) governing
                                       voluntary dismissal. Degelmann v. Advanced Medical Optics Inc., 699 F.3d 1103 (9th Cir. 2012).
                                                                                        9
                                   1   for claims of fraud and deception. (MTD at 18.) In particular, defendant cites to the Kucera

                                   2   study upon which plaintiff relies, and the governing FDA regulations and Guidance as

                                   3   “conclusively prov[ing] that the Rite Aid products are ‘Rapid Release.’” (Id. (emphasis in

                                   4   original).)

                                   5           Plaintiff counters that defendant’s advertising for and labeling of the Rite Aid RR Gelcaps

                                   6   indicates that the “rapid release” product offers the consumer “faster relief than other, cheaper

                                   7   acetaminophen products, such as the traditional Rite Aid tablets.” (FAC ¶¶ 13, 15.) Under

                                   8   California’s Consumer Protection Laws, a statement need not necessarily be untrue, if a

                                   9   reasonable consumer could find the statement would be “either actually misleading” or having the

                                  10   “capacity, likelihood, or tendency to deceive or confuse the public.” Williams v. Gerber Products

                                  11   Co., 552 F.3d 934, 938 (9th Cir. 2008). Taken in the light most favorable to plaintiff, he has

                                  12   alleged that the labeling of the Rite Aid RR Gelcaps plausibly confuse or mislead the public.
Northern District of California
 United States District Court




                                  13   Plaintiff alleges that defendant sells Rite Aid RR Gelcaps as an alternative to traditional

                                  14   acetaminophen caplets, which are sold at a lower price and do not contain the “rapid release”

                                  15   language on the label. (See generally FAC.) Additionally, plaintiff has alleged that the Kucera

                                  16   study has demonstrated that defendant’s higher priced Rite Aid RR Gelcaps dissolve at a slower

                                  17   rate than its lower priced Rite Aid non-rapid release caplets and that the defendant knew (or

                                  18   should have known) that the former is not any faster or more effective than the latter. (FAC

                                  19   ¶ 64.) Moreover, plaintiff has provided the necessary details around the circumstances of the

                                  20   alleged conduct required under Rule 9(b). See FAC ¶¶ 45-7; In re iPhone 4S Consumer Litig., 637

                                  21   F.App’x 414, 415 (9th Cir. 2016) (applying Rule 9(b) to claims under California’s consumer

                                  22   protection statutes as grounded in fraud).

                                  23           Defendant does not provide any support for its assertion that the Kucera study on which

                                  24   plaintiff relies makes “it implausible that [p]laintiff’s claims could entitle him to any relief.”7 As

                                  25   noted herein, the 1998 TFM and FDA Guidance relied upon by defendant do not provide

                                  26   regulation for rapid release OTC acetaminophen and so cannot, as defendant contends,

                                  27
                                               7
                                  28            Additionally, any evaluation of the veracity of plaintiff’s claims in light of the results of
                                       the Kucera study represents an effort to convert this motion into one for summary judgment.
                                                                                        10
                                   1   “conclusively prove” that the Rite Aid RR Gelcaps “are ‘Rapid Release.’” (See, supra III.A.)

                                   2           Second, defendant argues that plaintiff cannot rely on a “lack of substantiation” argument

                                   3   to support their claim because the study to which plaintiff’s point “does substantiate the ‘Rapid

                                   4   Release’ claims as it shows the Rite Aid Products easily satisfy the FDA standard and guidance

                                   5   for rapid release[.]” (MTD at 19.) This argument misconstrues plaintiff’s FAC. Plaintiff does not

                                   6   rely on lack of substantiation to make his claims. He merely uses a scientific study as evidence in

                                   7   support of his allegation that the labeling of the Rite Aid RR Gelcaps misled consumers. For the

                                   8   same reason, defendant’s argument that plaintiff lacks standing to bring a lack of substantiation

                                   9   claim fails.

                                  10           Third, defendant asserts that the labeling of and advertisements for Rite Aid RR Gelcaps

                                  11   constitute “mere puffery.” (MTD at 20.) The Court disagrees. Unlike the circumstances in Cook,

                                  12   Perkiss and Liehe Inc. v. Northern Cal. Collection Service Inc., upon which defendant relies,
Northern District of California
 United States District Court




                                  13   plaintiff has asserted facts which would plausibly lead to the conclusion that a reasonable

                                  14   consumer could interpret the Rite Aid labels to contain factual statements upon which he or she

                                  15   could rely. Compare FAC with Cook, 911 F.2d 242, 245-46 (9th Cir. 1990).

                                  16           Fourth, defendant argues that plaintiff has not plausibly alleged any facts that demonstrate

                                  17   that Rite Aid had a duty to disclose to customers who bought the Rite Aid RR Gelcaps that other

                                  18   products worked faster, and therefore cannot state a concealment claim. (MTD at 21-22.) In

                                  19   California, “[i]n transactions which do not involve fiduciary or confidential relations, a cause of

                                  20   action for non-disclosure of material facts may arise in at least three instances: (1) the defendant

                                  21   makes representations but does not disclose facts which materially qualify the facts disclosed, or

                                  22   which render his disclosure likely to mislead; (2) the facts are known or accessible only to

                                  23   defendant, and defendant knows they are not known to or reasonably discoverable by the plaintiff;

                                  24   (3) the defendant actively conceals discovery from the plaintiff.” Warner Constr. Corp. v. City of

                                  25   Los Angeles, 2 Cal.3d 285, 294 (1990). Thus, plaintiff alleges that defendant represented that the

                                  26   Rite Aid RR Gelcaps were “rapid release” but failed to qualify that statement with the fact that

                                  27   relief would be no more “rapid” than that provided by defendant’s non-rapid release products

                                  28   suffice. These allegations satisfy at least one instance described above.
                                                                                        11
                                   1          Finally, defendant claims that plaintiff’s FAL, UCL, and CLRA claims should be

                                   2   dismissed under California’s “safe harbor” doctrine because Rite Aid has complied with the FDA

                                   3   regulatory scheme for using the words “rapid release.” (MTD at 22-23.) This argument fails for

                                   4   the same reasons that defendant’s preemption argument fails. See Von Koenig v. Snapple

                                   5   Beverage Corp., 713 F.Supp.2d 1066, 1076 (E.D. Cal. 2010) (“[T]he determination of whether

                                   6   federal policy is to be accorded the weight of federal law for purpose of the application of safe

                                   7   harbor rule is analogous to the same determination for the purposes of preemption.”) Defendant

                                   8   has not established any federal law or regulation that governs the use of the word “rapid release”

                                   9   with respect to OTC acetaminophen. Accordingly, the Court DENIES this portion of defendant’s

                                  10   motion.

                                  11          D.      Warranty Claims
                                  12          Defendant asserts that plaintiff’s warranty causes of action, under the Song-Beverly Act
Northern District of California
 United States District Court




                                  13   and the UCC, do not plausibly allege that Rite Aid failed to “[c]onform to the promises or

                                  14   affirmations of fact on the container or label.” (MTD at 23 (citing Cal. Civ. Code § 1791.1; UCC

                                  15   § 2-314(2)).) The only language to which plaintiff refers are the words “rapid release” and

                                  16   “Compare to the active ingredients in Extra Strength Tylenol Rapid Release Gels” and, thereafter,

                                  17   they make the generalized contention that the Rite Aid RR Gelcaps do not confirm to the promises

                                  18   or affirmations of fact made on the label or in advertising and marketing of the product. (FAC ¶¶

                                  19   137-158.)

                                  20          However, plaintiff fails to refer to or allege that there is actual language on the packaging

                                  21   for defendant’s Rite Aid RR Gelcaps (or elsewhere on the product), which actually promises faster

                                  22   relief. Nor have the plaintiffs cited to any actual wording which incorporates comparative

                                  23   representations—i.e. faster as opposed to fast, or more rapid as opposed to rapid. (See generally,

                                  24   FAC.) To say that a product provides “rapid relief” is like saying it provides “fast relief.” It is

                                  25   unclear what the warranty breach would be in that context. Likewise, plaintiff has not alleged that

                                  26   defendant’s challenged products do not in fact provide pain relief. Accordingly, the Court

                                  27   GRANTS this portion of defendant’s motion and DISMISSES plaintiff’s warranty claims with leave

                                  28   to amend.
                                                                                         12
                                              E.      Unjust Enrichment, Declaratory and Injunctive Relief Claims
                                   1
                                              Finally, defendant asserts that plaintiff’s claims for unjust enrichment and declaratory
                                   2
                                       relief fail because they cannot serve as a standalone claim for relief. Defendant is correct that “in
                                   3
                                       California, there is not a standalone cause of action for ‘unjust enrichment,’ which is synonymous
                                   4
                                       with ‘restitution.’” Astiana v. Hain Celestial Group, Inc., 783 F.3d 753, 762 (9th Cir. 2015).
                                   5
                                       However, “unjust enrichment and restitution are not irrelevant in California law. Rather, they
                                   6
                                       describe the theory underlying a claim that a defendant has been unjustly conferred a benefit
                                   7
                                       ‘through mistake, fraud, coercion, or request.’” Id. (citing 55 Cal. Jur. 3d Restitution § 2).
                                   8
                                       Therefore, “[w]hen a plaintiff alleges unjust enrichment, a court may ‘construe the cause of action
                                   9
                                       as a quasi-contract claim seeking restitution.’” Id. (citing Rutherford Holdings, LLC v. Plaza Del
                                  10
                                       Ray, 223 Cal.App.4th 221, 231 (2014). Plaintiff alleges that he is entitled to relief because
                                  11
                                       defendant sold the Rite Aid RR Gelcaps to plaintiff “by making false, misleading, and/or
                                  12
Northern District of California




                                       deceptive representations about the products’ speed and capabilities as compared to Rite Aid’s
 United States District Court




                                  13
                                       cheaper , non-rapid release acetaminophen products” and “unjustly charged . . . a premium to
                                  14
                                       purchase the” gelcaps and therefore, “obtained monies that rightfully belong” to plaintiff and class
                                  15
                                       members. (FAC ¶¶ 160-162.) This straightforward statement is sufficient to state a quasi-contract
                                  16
                                       cause of action. See Astiana, 783 F.3d at 762. Accordingly, the Court DENIES defendant’s motion
                                  17
                                       with respect to plaintiff’s claim for unjust enrichment.
                                  18
                                              Declaratory relief, on the other hand, remains a form of relief that may be requested in
                                  19
                                       conjunction with a cognizable cause of action, rather than an independent cause of action under
                                  20
                                       California law. See Sacramento E.D.M., Inc. v. Hynes Aviation Indus., No. 13-cv-0288-KJN,
                                  21
                                       2017 WL 1383289, at *20 (E.D. Cal. Apr. 18, 2017) reversed in part on other grounds
                                  22
                                       Sacramento E.D.M., Inc. v. Hynes Aviation Industries, Inc., 761 Fed.Appx. 678 (9th Cir. 2019).
                                  23
                                       Accordingly, the Court GRANTS defendant’s motion with respect to this argument and DISMISSES
                                  24
                                       WITH PREJUDICE     plaintiff’s “claim” for declaratory relief.
                                  25
                                              IV.     CONCLUSION
                                  26
                                              For the foregoing reasons the Court GRANTS IN PART and DENIES IN PART defendant’s
                                  27
                                       motion to dismiss plaintiff’s FAC. By Monday, September 23, 2019, plaintiff shall either file a
                                  28
                                                                                         13
                                   1   notice to stand on the FAC or file a SAC amending the breach of warranty claim. Defendant shall

                                   2   file a response fourteen (14) days after the filing.

                                   3          This Order terminates Docket Numbers 25 and 57.

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: September 9, 2019
                                                                                                    YVONNE GONZALEZ ROGERS
                                   7                                                           UNITED STATES DISTRICT COURT JUDGE
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          14
